Appeal by a noninsured employer from a decision and an award of the Workmen’s Compensation Board. This employer, although a farmer, was engaged in a lumbering operation on land which he neither owned nor rented, quite distinct and apart from his usual farm operations. It was in this operation that claimant, who was not a regular farm hand, was engaged when injured. The employer was, therefore, subject to the Workmen’s Compensation Law. The evidence is sufficient to sustain the board’s findings that an employer-employee relationship existed and that claimant was acting within the scope of his authority when he was injured. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.